Case 1:21-cv-05067-AMD-TAM Document 1-10 Filed 09/10/21 Page 1 of 1 PageID #: 100


   From:
   To:
   Subject:             Fwd: VaxApp - Religious/Deeply Held Belief Exemption Request Update
   Date:


   FYI


          From: VaxApp-DoNotReply@nyp.org <VaxApp-DoNotReply@nyp.org>
          Sent: Wednesday, July 28, 2021 10:20 AM
          To:
          Subject: VaxApp - Religious/Deeply Held Belief Exemption Request Update

          Your request for exemption from the COVID-19 vaccine has been approved.
          Please note that this exemption will be good for this COVID-19 vaccine period.
          If your approval is for a temporary medical exemption, the approval is good
          through the deferral date provided by the WHS provider.

          Should you have any questions, please email whs-datamanagement@nyp.org
          or contact the WHS hotline at 646-697-9470. As a reminder, you can check the
          status of your exemption request in VaxApp.



          Confidential Information subject to NYP's (and its affiliates"| Information management and security policies
          (http://infonet.nyp.org/QA/HospitalManual).
